— Appeals by the defendant (1) from a judgment of the Supreme Court, Kings County *717(Kooper, J.), rendered November 20, 1984, convicting him of attempted murder in the second degree, arson in the second degree, robbery in the first degree (two counts), burglary in the first degree (two counts), assault in the first degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the Supreme Court, Kings County (Owens, J.), dated September 16, 1986, which denied his motion to vacate the judgment of conviction pursuant to CPL 440.10.
Ordered that the judgment and order are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
With respect to the defendant’s posttrial motion pursuant to CPL 440.10 (1) (h), the record discloses no improvident exercise of discretion on the part of the Supreme Court in denying his request for a hearing (see, People v Friedgood, 58 NY2d 467, 470). Furthermore, we find that the court properly denied the motion on the merits.
We have examined the defendant’s remaining contentions, and find them to be without merit. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.